                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

FRANK SIVORI                                                                           PLAINTIFF

V.                                                                    NO. 4:16-CV-74-DMB-JMV

MARSHALL FISHER, et al.                                                             DEFENDANTS


                                    ORDER CLOSING CASE

       On September 11, 2019, a “Stipulation of Dismissal, with Prejudice” was filed in this case

in which the parties “stipulate that this action should be dismissed in its entirety against all named

defendants, with prejudice ….” Doc. #111. Accordingly, this case is CLOSED.

       SO ORDERED, this 12th day of September, 2019.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE
